PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4096


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

OKECHUKWO EBO OTUYA, a/k/a Oke, a/k/a Waffi,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cr-00596-DKC-3)


Argued:   May 16, 2013                    Decided:   June 19, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by published opinion.       Judge Wilkinson wrote the
opinion, in which Judge Agee and Senior Judge Hamilton joined.


ARGUED: Marta K. Kahn, Baltimore, Maryland, for Appellant.
Robert K. Hur, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.    ON BRIEF: Rod J. Rosenstein, United
States   Attorney,   Baltimore,   Maryland;  Jonathan  Lenzner,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.
WILKINSON, Circuit Judge:

          Okechukwo       Ebo     Otuya    was       convicted       of   one     count    of

conspiracy to commit bank fraud, two counts of substantive bank

fraud, and one count of aggravated identity theft for his role

in    a    scheme       that    defrauded      Bank    of    America      of   hundreds    of

thousands of dollars.               He appeals his convictions and resulting

96-month prison sentence on a variety of grounds.                               Finding his

contentions to be without merit, we affirm.



                                               I.

                                               A.

          In    late     2007,    Otuya     and      several       coconspirators       began

operating an elaborate scheme to defraud Bank of America through

the   use       of     stolen    checks.       The    scheme       involved     three   basic

steps.          First, Otuya and his confederates would drive around

affluent Maryland residential neighborhoods, stealing mail out

of roadside mailboxes and placing it in large trash bags.                                 The

conspirators           would     then   comb     through      the    purloined     mail    in

search of credit card convenience checks, which are instruments

that are processed as charges to an account holder’s credit card

account (as opposed to a checking account).

          The second part of the scheme involved paying local college

students in exchange for access to their bank account and ATM

cards,         which    the    conspirators       would     then    use   to    process   the

                                                2
stolen checks.          For example, one college student named Brandon

Simmons sold his ATM card, PIN number, social security number,

and a signed check to the conspirators in early 2008 for $400.

     Third, Otuya and his confederates would deposit the stolen

convenience       checks       into       the    purchased              student      accounts       and

withdraw the corresponding funds before Bank of America could

determine that the checks were not authorized.                                       Many of these

deposits and withdrawals were made by “runners,” or middle men

(usually other college students) whom the conspirators paid to

actually    deposit       and    withdraw            the    checks        at    various     Bank        of

America    branch     locations,           thereby         lessening           the   conspirators’

own exposure.         But on at least two occasions Otuya personally

deposited     stolen       checks          into       the         student       accounts.               In

particular,       Otuya    used       Simmons’s            bank    account          information         to

deposit two checks worth $9,400 and $6,200 in October 2008.

     The government indicted Otuya and four co-defendants for

the foregoing activity in September 2010.                                Three of Otuya’s co-

defendants    pleaded          guilty      and       the    fourth        was    convicted         in    a

separate jury trial.             The indictment contained four counts with

respect to Otuya: one count of conspiracy to commit bank fraud,

in violation of 18 U.S.C. § 1349; two counts of bank fraud, in

violation    of    18     U.S.C.      §    1344;          and     one    count       of   aggravated

identity     theft,       in    violation            of     18     U.S.C.       §    1028A.         The

conspiracy    count       was     based         on    Otuya’s           participation         in    the

                                                 3
overarching scheme to steal and process unauthorized credit card

convenience checks in the student accounts.                          The substantive

bank fraud and aggravated identity theft counts were based on

Otuya’s individual conduct in depositing stolen checks into the

Bank of America account belonging to Simmons.

                                          B.

     At    trial,     the    government        began   its    case     by    presenting

testimony from three “runners” who deposited and withdrew stolen

checks for Otuya -- Rebecca Elias, Makeda Tefera, and Tezeta

Tesfaye.     Elias     explained,     for       example,     how   Otuya     and   other

conspirators would drop her off at different Bank of America

branch    locations    and    pay   her    to    either      deposit    a    fraudulent

check into one of the student accounts or withdraw funds from

such an account.        Elias testified further that Otuya personally

handed her fraudulent checks for deposit on several occasions

and that after making withdrawals, she would sometimes hand the

funds directly to Otuya upon returning to the car.                           The three

runners also visually identified Otuya in Bank of America video

footage introduced by the government as the person who deposited

a forged check into the account belonging to Brandon Simmons.

     Testimony      was     also    adduced       regarding        Otuya’s    spending

habits.     Elias     explained,     for       instance,     how   Otuya     would   buy

bottles of liquor in the VIP areas of clubs.                         Tefera observed

that Otuya drove an Audi -- even though, as Elias pointed out,

                                           4
Otuya was not known to have a full-time job.                      In addition, a

Maryland   realtor     testified     that   Otuya    and    his    roommate       paid

$14,000 up front to rent a house for six months.

       On May 16, 2011, the jury returned a verdict convicting

Otuya on all four counts.          During sentencing, the district court

began its guidelines range calculation by noting that Otuya’s

base    offense   level    was   seven.        It    then       considered       three

enhancements relevant to this appeal.               First, the court applied

a   twelve-level       enhancement     under      U.S.S.G.       § 2B1.1(b)(1)(G)

because it found that the intended amount of loss from the fraud

scheme attributable to Otuya exceeded $200,000.                      Second, the

court   applied    a   four-level      enhancement       pursuant    to    U.S.S.G.

§ 2B1.1(b)(2)(B)       because   the    offense     involved      fifty    or    more

victims.    Finally, the court applied a three-level enhancement

under U.S.S.G. § 3B1.1(b) on the ground that Otuya was a manager

or supervisor in an offense involving five or more participants.

       In view of these enhancements, the court calculated Otuya’s

total offense level as 26, which, when cross-referenced against

Otuya’s criminal history category, produced a guidelines range

of 63 to 78 months for the bank fraud conspiracy and substantive

bank fraud counts.          After evaluating the 18 U.S.C. § 3553(a)

sentencing factors, the court selected a within-guidelines range

of 72 months for these counts, to run concurrently.                       The court

also    imposed   a    consecutive     sentence     of     24    months    for    the

                                        5
aggravated identity theft count, yielding a total sentence of

96-months.

     This appeal ensued.



                                          II.

                                          A.

     Prior to trial, the government moved to admit evidence that

was discovered in a search of a backpack belonging to Otuya upon

his arrest.       The government filed its motion pursuant to Federal

Rule of Evidence 404(b)(2), which requires pretrial notice of a

prosecutor’s intent to introduce evidence of other bad acts.

     Specifically, the government sought to introduce evidence

from the backpack that included: a printout of a Bank of America

account profile belonging to a man named Frank Hawkins; a debit

card and Tennessee identification card belonging to another Bank

of America customer; a laptop computer with images of checks and

credit reports belonging to other individuals; and four cell

phones   that     contained     the    names     of   coconspirators    in    their

contact lists and text messages with bank account information.

The government contended that although this evidence related to

a modified version of the fraud (which involved buying account

information from a Bank of America insider rather than using

stolen   checks),        the   evidence    was    admissible     because     it   was

intrinsic    to    the    charged     activity.       In   the   alternative,     the

                                           6
government argued that the evidence was admissible to prove non-

character purposes such as modus operandi and knowledge.

      Over Otuya’s opposition, the district court decided at a

pretrial hearing that it would admit the evidence.                      In doing so,

the court explained its initial view that the evidence arose out

of the “same series of transactions as the charged offenses” and

related to an ongoing conspiracy with the “same general core of

coconspirators,”       such   that   it       was    intrinsic     to   the   charged

crimes.     The court left open the possibility of revisiting the

issue at trial, however, stating that “if at any time I conclude

I’m hearing things differently . . . I’ll let everyone know, and

we’ll have [further] discussion at that point.”

      Later, when the government sought to introduce the evidence

at trial, Otuya renewed his objection.                     The court stood by its

earlier decision and admitted the evidence on the grounds that

it was intrinsic to the charged acts and, alternatively, that it

was permissible under Rule 404(b) because the evidence helped

establish    a   common   scheme,    absence          of    mistake,    and   Otuya’s

identity in the Bank of America video footage.

      The government then offered witnesses to provide context

for   the   backpack    evidence.     Most          notably,   a   former     Bank   of

America teller named Malia Forrester testified that she provided

customers’ account information to the conspirators in exchange

for payment in 2010.          One of the account profiles that she sold

                                          7
belonged to Frank Hawkins -- the same customer whose information

was found inside Otuya’s backpack.                And Frank Hawkins’s son,

James   Hawkins,    testified     that       fraudulent   checks    were   indeed

drawn on his father’s account in July 2010.

                                     B.

      Otuya argues at the outset that his conviction should be

reversed because the district court improperly admitted evidence

found in his backpack under Federal Rule of Evidence 404(b).

That rule excludes “[e]vidence of a crime, wrong, or other act”

if it is offered to “prove a person’s character in order to show

that on a particular occasion the person acted in accordance

with the character.”          However, evidence of another bad act may

be   admissible    in   two   situations       relevant   here.      First,   the

evidence may be introduced if it concerns acts “intrinsic to the

alleged crime” because evidence of such acts “do[es] not fall

under Rule 404(b)’s limitations” to begin with.                    United States

v. Chin, 83 F.3d 83, 87-88 (4th Cir. 1996).               Second, even if the

evidence involves extrinsic acts, it may be admitted for a non-

character purpose such as to prove identity.                See Fed. R. Evid.

404(b)(2).   For the reasons below, we conclude that the district

court did not abuse its discretion in admitting the evidence

from Otuya’s backpack under both of these grounds.                   See United

States v. Weaver, 282 F.3d 302, 313 (4th Cir. 2002) (reviewing

evidentiary rulings for abuse of discretion).

                                         8
                                           1.

       First,      the    district    court     reasonably      concluded     that    the

backpack evidence was intrinsic to the charged offenses.                              Our

cases have held that evidence of other bad acts is intrinsic if,

among other things, it involves the same “series of transactions

as the charged offense,” United States v. Kennedy, 32 F.3d 876,

885 (4th Cir. 1994), which is to say that “both acts are part of

a   single        criminal   episode,”     Chin, 83 F.3d    at    88   (internal

quotation marks omitted).

       Here, the trial court was confronted with abundant evidence

showing that the 2008-2009 and the 2010 fraudulent activity were

really components of the same ongoing criminal episode.                              Both

sets    of    acts       involved    the   same    victim       (Bank    of   America),

defrauded under the same basic scheme (depositing unauthorized

checks into student checking accounts using the students’ ATM

cards),      by    the    same   conspirators.          Indeed,    one   of   the    cell

phones    found      in    Otuya’s    backpack     in    2010     contained    27    text

messages from an individual named “Tai,” who was implicated as a

runner in the 2009 activity.                  Several of these messages were

suggestive of the same ongoing fraud: one message contained a

bank account number, PIN, and social security number; two other

messages stated “Who has the plastic?” and “Collect the card

from him tonite.”



                                            9
       In light of these facts, the court’s determination that the

evidence in Otuya’s backpack arose out of the same series of

transactions    and    involved    the     same   criminal      episode    as    the

charged fraud was hardly an abuse of discretion.

                                      2.

       Even if the backpack evidence was somehow found to concern

acts extrinsic to the charged crimes, the district court did not

err in admitting it under its alternative rationale: that the

evidence was permissible to prove a matter other than Otuya’s

character.

       To begin with, the court did not abuse its discretion in

finding that the backpack evidence was relevant to issues other

than Otuya’s character.         For example, in order to convict on the

bank   fraud   charges,   the     government      had    to   prove   that   Otuya

knowingly executed a scheme to defraud Bank of America.                          See

United States v. Mancuso, 42 F.3d 836, 844 (4th Cir. 1994).                      The

fact that Otuya possessed Bank of America account information, a

debit card, and a Tennessee identification card all belonging to

individuals    other    than     himself    was    thus       relevant    both   to

demonstrate    his    knowing    participation      in    the    scheme    and   to

corroborate the eye-witness identifications of Elias and other

witnesses against Otuya.

       The district court also acted within its discretion when it

found that the backpack evidence was relevant to establishing

                                      10
Otuya’s common scheme or modus operandi of obtaining Bank of

America account information, paying college students for the use

of their debit cards and accounts, and having runners deposit

forged instruments into those accounts.                   See United States v.

Siegel, 536 F.3d 306, 318 (4th Cir. 2008) (other crime evidence

relevant for modus operandi where defendant’s “typical pattern

was to obtain the personal information of another person, use

that information to obtain credit in that person’s name, and

take whatever steps were necessary to prevent that person from

learning about the new accounts until it was too late”).                            We

therefore      conclude    that   the    district       court    did    not   err   in

admitting the evidence. *



                                        III.

      Otuya     next      challenges    his         conviction    for    aggravated

identity theft.        The statute imposes a mandatory consecutive two

year prison sentence against one who, “during and in relation to

any   felony    violation     enumerated       in    subsection    (c)   [including

bank fraud], knowingly . . . uses, without lawful authority, a

means     of   identification      of    another        person.”         18   U.S.C.

      *
       Because the other direct and circumstantial evidence of
Otuya’s guilt was so overwhelming, we also find that any error
in admitting the backpack evidence would have been harmless in
any event.   See Fed. R. Crim. P. 52(a) (“Any error . . . that
does not affect substantial rights must be disregarded.”).



                                         11
§ 1028A(a)(1).         Otuya asserts that § 1028A’s use of the phrase

“without lawful authority” means that in order to violate the

statute,        a     defendant       must       use    another       individual’s

identification for a particular purpose without the individual’s

consent.     And because Otuya had such consent here -- that is,

because his coconspirator, Brandon Simmons, agreed to Otuya’s

nefarious use of his identification -- Otuya contends that his

aggravated identity theft conviction must be reversed.

       We reject this argument for a straightforward reason: no

amount of consent from a coconspirator can constitute “lawful

authority”      to    engage   in   the   kind   of    deplorable    conduct    that

Otuya engaged in here.              Simply put, one does not have “lawful

authority” to consent to the commission of an unlawful act.                     Nor

does a “means of identification” have to be illicitly procured

for it to be used “without lawful authority.”                 To excuse Otuya’s

act of using another person’s identification to defraud Bank of

America of thousands of dollars simply because a coconspirator

agreed to let him do so would produce an untenable construction

of the statute and an unacceptable result.

       Moreover, as we explained in United States v. Abdelshafi,

the    phrase       “without   lawful     authority”     means      that   §   1028A

prohibits the use of another person’s identifying information

“without a form of authorization recognized by law.”                       592 F.3d
602,   609   (4th      Cir.    2010).     Although      Abdelshafi     involved    a

                                          12
situation where the defendant used the identifying information

of   others      for    an    illegal       purpose    without      obtaining         their

permission to do so, that distinction makes no difference.                              For

it is obvious that, with or without permission from its rightful

owner,    a    defendant      who    uses    the    means   of     identification          of

another       “during    and    in    relation        to    any    felony       violation

enumerated”       in    the     statute      necessarily          lacks     a    form      of

authorization recognized by law.                   Our holding as much places us

in accord with every circuit to have addressed the question.

See United States v. Lumbard, 706 F.3d 716, 722-25 (6th Cir.

2013); United States v. Ozuna-Cabrera, 663 F.3d 496, 499 (1st

Cir. 2011); United States v. Hines, 472 F.3d 1038, 1040 (8th

Cir. 2007).

     Otuya raises several arguments in response, but none are

persuasive.       He first argues that our decision in United States

v. Woods, 710 F.3d 195 (4th Cir. 2013), commands a different

result.       In Woods, we upheld a jury instruction that defined the

phrase    “act    without      lawful   authority”         to   mean      the   use   of    a

“means of identification of another person without the person’s

consent or knowledge.”              Id. at 208.        While that definition is

consistent with the one that Otuya presses in this appeal, it

does not foreclose the interpretation that we adopt here.                               That

is to say, a defendant acts without lawful authority not only

when he uses a means of identification without the consent or

                                            13
knowledge of its owner (as in Woods) but also when he uses the

identification in order to commit a crime even with consent (as

is true here).           In other words, the jury instruction rightly

upheld in Woods was not incorrect; it was just under-inclusive.

This makes sense in light of the facts in Woods, where the

defendant apparently did not argue that he had actual consent to

use the means of identification at issue.                   The defendant in that

case    instead        pressed    an   argument     regarding    his    mens    rea,

claiming that “he did not know that he was acting without lawful

authority.”       Id. (emphasis added).            Otuya, by contrast, does not

raise any contentions about his mental state in this appeal.

       Otuya next makes a number of arguments concerning statutory

purpose, legislative history, and the provision’s title.                        With

respect to purpose, Otuya contends that the aggravated identity

theft    statute        is    designed     to     protect     victims    from     the

consequences      of     having    their   identifications       misappropriated.

He relies in particular on a statement in Flores-Figueroa v.

United States, where the Supreme Court accepted the government’s

description       of     §   1028A’s     purpose     as   “provid[ing]    enhanced

protection for individuals whose identifying information is used

to facilitate . . . crimes.”               556 U.S. 646, 654 (2009).            Otuya

suggests that in light of this purpose, he falls outside of the

statute’s reach insofar as there was no identity theft victim in

need of protection in his case.                    Otuya also points to stray

                                           14
remarks in the legislative history where individual lawmakers

discussed the victim-protection aim of the law.             And he relies

lastly on the statute’s title –- “aggravated identity theft” --

as an indication that the law was designed to protect against

the actual theft of an identity, which did not occur here.

     Despite   Otuya’s    pleas,   all   of    these   arguments   must   be

rejected under an elementary rationale: arguments about purpose,

history, and statutory titles cannot contradict a law’s plain

text.   See Bd. of Governors of Fed. Reserve Sys. v. Dimension

Fin. Corp., 474 U.S. 361, 374 (1986) (rejecting the “invocation

of the ‘plain purpose’ of legislation at the expense of the

terms of the statute itself”); W. Va. Univ. Hosps., Inc. v.

Casey, 499 U.S. 83, 98-99 (1991) (“Where [a statute] contains a

phrase that is unambiguous . . . we do not permit it to be

expanded or contracted” based on legislative history); Pa. Dep’t

of Corr. v. Yeskey, 524 U.S. 206, 212 (1998) (“The title of a

statute cannot limit the plain meaning of the text.” (internal

quotation   marks   and    alterations        omitted)).     As    we   have

explained, the plain meaning of § 1028A(a)(1) is unambiguous:

one who uses a means of identification to commit an enumerated

felony does not act with “lawful authority.”               We thus affirm

Otuya’s conviction for aggravated identity theft.




                                   15
                                            IV.

       With his challenges to his convictions unavailing, Otuya

attempts next to contest the district court’s application of the

sentencing guidelines.              Otuya claims that the district court

erred in three respects, but his arguments are unpersuasive.

                                             A.

       Otuya’s first claim is that the trial court erroneously

imposed      a     twelve-level         enhancement          pursuant       to      U.S.S.G.

§ 2B1.1(b)(1)(G) on the ground that Otuya’s offense involved an

intended     loss    amount    in    excess       of   $200,000.           We    review     the

court’s    calculation        of    loss    amount     for    clear     error.        United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

       In calculating the amount of loss for the purpose of the

§ 2B1.1(b)(1)       enhancement,        a   district     court       may    consider        the

“greater of actual loss or intended loss” and must only make a

“reasonable        estimate”       of      that    amount      based       on      available

information.        U.S.S.G. § 2B1.1 cmt. n.3(A), (C).                     In a case like

this   one       involving    jointly       undertaken        criminal          activity,    a

particular loss may be attributed to a defendant if it results

from   the   conduct     of    others       so    long   as    the    conduct       was     “in

furtherance of, and reasonably foreseeable in connection with”

the criminal activity.             U.S.S.G. § 1B1.3(a)(1)(B) & cmt. n.2.

       In this case, the district court made a reasonable estimate

that the intended loss reasonably foreseeable to Otuya was in

                                             16
excess of $200,000.        In reaching that determination, the court

referenced     a     detailed        spreadsheet        that   the      government

constructed describing 78 specific losses that were intended in

the course of the fraud scheme.               The court then selected the 33

particular losses that it found to be in furtherance of the

conspiracy and reasonably foreseeable to Otuya, either because

he personally perpetrated the underlying fraudulent transactions

or   because    he   had    a       close     working    connection        with    the

conspirators who did.       There is no dispute that the total of the

intended losses from those transactions exceeded $200,000, and

in fact approached $400,000.             In view of this strong evidence,

the court did not clearly err in its loss calculation or the

resulting imposition of a twelve-level enhancement.

                                         B.

     Otuya’s    second     challenge         to   his   sentence   concerns        the

court’s   application      of   a    four-level     enhancement      for    a     crime

having fifty or more victims under U.S.S.G. § 2B1.1(b)(2)(B).

That guideline provision defines the term “victim” to include,

inter alia, “any person who sustained any part of the actual

loss.”    U.S.S.G. § 2B1.1 cmt. n.1.              “Actual loss” is defined to

mean “pecuniary harm,” which in turn encompasses “harm that is

monetary or that otherwise is readily measurable in money” and

does not include “non-economic harm.”                   U.S.S.G. § 2B1.1 cmt.

n.3(A)(i),     (iii).      We       review    the   court’s    ruling       on     this

                                         17
enhancement for clear error with respect to factual findings and

de novo as to legal conclusions.                   See United States v. Blake, 81
F.3d 498, 503 (4th Cir. 1996).

       The thrust of Otuya’s argument is that the district court

took an erroneous view of this enhancement when it counted as

victims a number of individual account holders whose losses were

reimbursed by Bank of America.                    In Otuya’s view, because such

reimbursed       persons    did   not    suffer       any    monetary    or    pecuniary

harm, they did not “sustain[] any part of the actual loss” as

would    be      required   to    meet       the     definition    of     a    “victim.”

U.S.S.G. §       2B1.1 cmt. n.1.

       In rejecting this contention, the district court noted a

divide in authority among our sister circuits.                      For example, in

United States v. Yagar, the Sixth Circuit held that bank account

holders do not count as “‘victims’ under the Guidelines [where]

they     [a]re     fully    reimbursed        for     their    temporary       financial

losses.”       404 F.3d 967, 971 (6th Cir. 2005); see also, e.g.,

United States v. Kennedy, 554 F.3d 415, 419 (3d. Cir. 2009).                            By

contrast, the First Circuit has “reject[ed]” the position taken

in Yagar and in other circuits, that “account holders d[o] not

suffer    actual     pecuniary       harm,    ‘readily       measurable       in    money,’

[if] their losses were reimbursed.”                   United States v. Stepanian,

570 F.3d 51, 56 (1st Cir. 2009).                      The First Circuit instead

takes    the     view   that   the    definition        of    “victim”    in       U.S.S.G.

                                             18
§ 2B1.1 cmt. n.1 “does not have a temporal limit or otherwise

indicate that losses must be permanent.”                         Id. at 55.

      While our circuit has yet to squarely address this issue,

we need not do so here because there is an alternative basis in

the record that indisputably warrants the application of the

number-of-victims enhancement.                  See United States v. Jinwright,

683 F.3d 471, 488 (4th Cir. 2012) (“We may affirm the district

court     on       the    basis    of    any        conduct       in    the     record     that

independently and properly should result in an increase in the

offense level by virtue of the enhancement.” (internal quotation

marks and alterations omitted)).                    Specifically, U.S.S.G. § 2B1.1

cmt. n.4(C) provides an additional definition of “victim” that

is obviously pertinent based on Otuya’s conduct: “in a case in

which undelivered United States mail was taken . . . ‘victim’

means   .      .   .     any   person   who     was    the       intended     recipient,     or

addressee, of the undelivered United States mail.”

      The government presented ample evidence at trial that at

least   fifty          persons    had   their       mail    taken       by   Otuya   and   his

confederates.             Rebecca Elias and Makeda Tefera testified that

they went on multiple trips -- referred to by the conspirators

as   “missions”          --    during   which       Otuya    and       others   would    drive

through        residential        neighborhoods            and     steal      mail   out     of

mailboxes.          Elias explained that she personally went on two or

three missions with members of the conspiracy, and that on one

                                               19
of these missions she witnessed Otuya take mail out of a number

of roadside boxes and stuff it inside a “large trash bag in the

passenger side seat,” to the point where the bag was “pretty

full.”      Tefera testified that she, too, saw Otuya fill up a

plastic     bag    with   stolen    mail,   so   much   so     that   it   was

“overflowing.”      Thus, although neither witness offered a precise

number for how many persons had their mail stolen on any given

mission, or how many missions the conspirators took in total,

the testimony was surely sufficient to support a finding of at

least fifty victims.         On that basis, we affirm the district

court’s application of the number-of-victims enhancement.

                                      C.

     Finally, Otuya challenges the trial court’s imposition of a

three-level enhancement for his aggravated role as a manager or

supervisor    in    the   offense   under   U.S.S.G.    §    3B1.1(b).     The

guidelines list the following factors as among those relevant to

a determination of aggravated role: “the exercise of decision

making authority . . . the recruitment of accomplices . . .

[and] the degree of participation in planning or organizing the

offense.”     U.S.S.G. § 3B1.1 cmt. n.4.         Given the facts adduced

at trial, the court did not err in concluding in light of these

factors that Otuya was a manager or supervisor in the scheme.

     For starters, the trial court correctly observed that Otuya

was intimately involved in planning and organizing the offense

                                      20
and making key decisions.           Otuya frequently obtained convenience

checks     and     supplied    both   the     checks     and     student    account

information       to    runners,   instructing   them     on    what   to   do   upon

entering a bank.          To that end, Elias, Tesfaye, and Tefera each

testified        that    the   defendant     supervised        their   actions    on

multiple    occasions.         Moreover,     Otuya     also    regularly    decided

where, when, and in what amounts the various transactions would

be performed.           And as a government inspector testified during

Otuya’s sentencing hearing, Otuya recruited others to join in

the scheme and taught them the basics of how it operated.                          We

therefore affirm the application of the three-level aggravated

role enhancement to Otuya.



                                        V.

     For the reasons given, the judgment of the district court

is hereby affirmed.

                                                                            AFFIRMED




                                        21